J-S68013-19


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN RE: ADOPTION OF B.I.S.                  :   IN THE SUPERIOR COURT OF
                                               :        PENNSYLVANIA
                                               :
    APPEAL OF: T.S., BIRTH FATHER              :
                                               :
                                               :
                                               :
                                               :
                                               :   No. 652 WDA 2019

                Appeal from the Decree Entered March 29, 2019
      In the Court of Common Pleas of Allegheny County Orphans’ Court at
                             No(s): No. A-18-106


BEFORE: GANTMAN, P.J.E., LAZARUS, J., and PELLEGRINI, J.*

MEMORANDUM BY PELLEGRINI, J.:                        FILED DECEMBER 23, 2019

        T.S. (Father) appeals from the decree entered in the Court of Common

Pleas of Allegheny County (orphans’ court) granting D.Z.’s (Mother) petition

seeking the involuntary termination of Father’s parental rights to the minor

child, B.I.S. (Child) (born August 2012), so that S.Z. (Stepfather) can adopt

Child. We affirm.

        Father and Mother were never married but they lived together for

approximately one-and-one-half years after Child was born. Father struggles

with alcohol addiction and mental health issues and his relationship with

Mother was abusive. Mother evicted him from the residence in April 2014.

Mother and Father shared custody of Child by informal agreement until Mother


____________________________________________


*   Retired Senior Judge assigned to the Superior Court.
J-S68013-19


initiated an action, which resulted in a January 2016 consent order that

provided for shared legal custody and primary physical custody to Mother.

Father exercised visitation pursuant to that order until May 2017 when he

attempted suicide. Father’s last visit with Child was in October 2017.

        Meanwhile, Father was convicted of three criminal offenses including

two driving under the influence cases as well as one case of sexual assault.

He was incarcerated from March 2018 through the end of August 2018 and

then entered an inpatient alcohol treatment program.

        Mother and Stepfather married in June 2018. On November 13, 2018,

Mother filed a petition for involuntary termination of Father’s parental rights

to Child and Stepfather filed a petition for adoption.     The orphans’ court

appointed counsel for Father and a guardian ad litem for Child. The court held

a hearing on the petitions on February 5, 2019, and an in camera interview

with Child the next day.

        On March 29, 2019, the orphans’ court entered its order terminating

Father’s parental rights pursuant to The Adoption Act, 23 Pa.C.S. §

2511(a)(1), (2), (11), and (b).1 It determined that Father failed to maintain


____________________________________________


1   These provisions state:

        (a) General rule.—The rights of a parent in regard to a child may
        be terminated after a petition filed on any of the following
        grounds:




                                           -2-
J-S68013-19




____________________________________________


              (1) The parent by conduct continuing for a period of at least
       six months immediately preceding the filing of the petition either
       has evidenced a settled purpose of relinquishing parental claim to
       a child or has refused or failed to perform parental duties.

             (2) The repeated and continued incapacity, abuse, neglect
       or refusal of the parent has caused the child to be without
       essential parental care, control or subsistence necessary for his
       physical or mental well-being and the conditions and causes of the
       incapacity, abuse, neglect or refusal cannot or will not be
       remedied by the parent.

                                          ***

              (11) The parent is required to register as a sexual offender
       under 42 Pa.C.S. Ch. 97 Subch. H (relating to registration of
       sexual offenders) or I (relating to continued registration of sexual
       offenders) or to register with a sexual offender registry in another
       jurisdiction or foreign country.

       (b) Other considerations.—The court in terminating the rights
       of a parent shall give primary consideration to the developmental,
       physical and emotional needs and welfare of the child. The rights
       of a parent shall not be terminated solely on the basis of
       environmental factors such as inadequate housing, furnishings,
       income, clothing and medical care if found to be beyond the
       control of the parent. With respect to any petition filed pursuant
       to subsection (a)(1), (6) or (8), the court shall not consider any
       efforts by the parent to remedy the conditions described therein
       which are first initiated subsequent to the giving of notice of the
       filing of the petition.

23 Pa.C.S. § 2511(a)(1), (2), (11), and (b).

With regard to section (a)(11), we note that Father is required to register as
a sex offender because of his entry of a guilty plea to sexual assault charges
involving his then ten-year-old niece. (See Trial Court Opinion, 8/08/19, at
8, 16; Father’s Brief, at 9, 14-15).




                                           -3-
J-S68013-19


contact with Child for more than a year, and that his explanations for his

inaction were unpersuasive. It also found that it was in the best interest of

the Child that Father’s parental rights be terminated. Finally, it found that

termination of parental rights was appropriate because Father was required

to register as a sex offender.         See 23 Pa.C.S. § 2511(a)(11).   It further

directed that Child’s adoption may continue without further notice to Father.

Father timely appealed and he and the orphans’ court complied with Rule

1925. See Pa.R.A.P. 1925(a)(2)(i)-(ii).

       On appeal, Father challenges the orphans’ court’s termination of his

parental rights. He claims that the statutory grounds for termination were not

met, and challenges the orphan’s court’s finding that termination will best

serve Child’s needs and welfare.2

                                               I.

       In cases involving the termination of parental rights, “[w]e give great

deference to the trial courts that often have first-hand observations of the

parties spanning multiple hearings.” In re Adoption of K.M.G., 2019 WL
4392506, at *6 (Pa. Super. filed Sept. 13, 2019) (en banc) (citation omitted).

“The trial court, as the finder of fact, is the sole determiner of the credibility


____________________________________________


2 “[O]ur standard of review is limited to determining whether the order of the
trial court is supported by competent evidence, and whether the trial court
gave adequate consideration to the effect of such a decree on the welfare of
the child.” In re Z.P., 994 A.2d 1108, 1115 (Pa. Super. 2010) (citation
omitted).


                                           -4-
J-S68013-19


of witnesses and all conflicts in testimony are to be resolved by [the] finder of

fact.” In re B.C., 36 A.3d 601, 605 (Pa. Super. 2012) (citation omitted).

“Where the hearing court’s findings are supported by competent evidence of

record, we must affirm the hearing court even though the record could support

an opposite result.” In re R.L.T.M., 860 A.2d 190, 191–92 (Pa. Super. 2004)

(citation omitted). “In a proceeding to involuntarily terminate parental rights,

the burden of proof is upon the party seeking termination to establish by clear

and convincing evidence the existence of grounds for doing so.” Id. (citation

and internal quotation marks omitted).

       In this case, as previously mentioned, the orphans’ court found that

Mother met her burden of proof under 23 Pa.C.S. § 2511 (a)(1), (2), (11),

and (b). It is well-settled that “we need only agree with its decision as to any

one subsection of Section 2511(a) and subsection (b) in order to affirm the

termination of parental rights.”        In re Adoption of K.M.G., supra at *6

(citation omitted).3     We will, therefore, focus our discussion on the court’s

conclusion that termination is appropriate under 23 Pa.C.S. § 2511(a)(1) and

(b). We begin by noting with regard to section (a)(1) that the orphans’ court




____________________________________________


3 Regarding the court’s finding of statutory grounds to involuntarily terminate
Father’s parental rights under 23 Pa.C.S § 2511(a)(11), he argues that he was
never informed of the potential loss of his parental rights by virtue of his guilty
plea. This is a collateral attack on his sentence. In any event, we need not
address this issue because of the manner in which we dispose of this appeal.


                                           -5-
J-S68013-19


based its decision to terminate Father’s parental rights on its finding that he

has failed to perform his parental duties. (See Trial Ct. Op., at 14).

      In order to terminate parental rights pursuant to Section 2511(a)(1),

the moving party must establish “that for a period of at least six months prior

to the filing of the petition, the parent’s conduct demonstrates a settled

purpose to relinquish parental rights or that the parent has refused or failed

to perform parental duties.” In re Adoption of M.E.P., 825 A.2d 1266, 1272

(Pa. Super. 2003) (citation omitted). “Although the six months immediately

preceding the filing of the petition are the most critical to the analysis, the

trial court must consider the whole history of a given case and not

mechanically apply the six-month statutory provision.” In re B.N.M., 856
A.2d 847, 855 (Pa. Super. 2004) (citation omitted). Additionally, “the court

shall not consider any efforts by the parent to remedy the conditions described

therein which are first initiated subsequent to the giving of notice of the filing

of the petition.” 23 Pa.C.S. § 2511(b).

      “A parent is required to exert a sincere and genuine effort to maintain a

parent-child relationship; the parent must use all available resources to

preserve the parental relationship and must exercise reasonable firmness in

resisting obstacles placed in the path of maintaining the parent-child

relationship.” In re C.M.S., 832 A.2d 457, 462 (Pa. Super. 2003) (citation

omitted). Once the evidence establishes a failure to perform parental duties,

the trial court must then consider: “(1) the parent’s explanation for his or her


                                      -6-
J-S68013-19


conduct; (2) the post-abandonment contact between parent and child; and

(3) consideration of the effect of termination of parental rights on the child

pursuant to Section 2511(b).” In re Z.S.W., 946 A.2d 726, 730 (Pa. Super.

2008) (citation omitted).

      We also note that a parent’s responsibilities are not tolled during his

incarceration. See In re Adoption of S.P., 47 A.3d 817, 828 (Pa. 2012).

Rather, we must inquire whether the parent has used those resources at his

disposal while in prison in continuing a close relationship with the child. See

id. “Where the parent does not exercise reasonable firmness in declining to

yield to obstacles, his other rights may be forfeited.” Id. (citation omitted).

                                          II.

                                          A.

      In this case, Father argues that he did not refuse or fail to perform

parental duties, claiming that he was continuously involved in Child’s life until

their final visit in October 2017. Father maintains that, despite the obstacles

he faced, including his incarceration and Mother’s thwarting of his attempts to

exercise custodial rights, he made efforts to perform parental duties. He avers

that he took parenting classes while incarcerated, obtained treatment for his

addiction and mental health issues, paid child support to the extent that he

was able to, and sent text messages to Mother to inquire about Child. (See

Father’s brief at 17-21).




                                      -7-
J-S68013-19


       As previously noted, our review of the record reflects that Father has

not had a visit with Child since October 2017. (See N.T. Hearing, 2/05/19, at

26, 65, 122). Since that time, Father did not send letters seeking a visit nor

did he inquire as to Child’s health, performance in school or general well-

being. (See id. at 26-27).4 Father was incarcerated from March 2018 through

the end of August 2018, and he then spent three weeks in an inpatient alcohol

rehabilitation facility in December of that year. (See id. at 104-05, 109-10).

At the time of the hearing, Father was unemployed and had no home of his

own; he lived at a vocational rehabilitation facility. (See id. at 61, 110, 135).

The testimony showed that Father’s financial support of Child was sporadic at

best, and although his efforts to address his addiction and mental health

issues was a positive start, more rehabilitation is needed. (See id. at 28-29,

43, 108-114).

       After weighing the testimony, the orphans’ court determined that Father

failed to maintain contact with Child for more than a year before Mother filed

her petition to terminate his parental rights, and that Father’s explanations

for his inaction were unpersuasive. We discern no abuse of discretion in its




____________________________________________


4 The court specifically credited Mother’s testimony that Father did not request
to visit with Child and that he did not send letters or serve her with documents
requesting any visitation; the court found Father’s testimony to the contrary
not credible. (See Trial Ct. Op., at 14, n. 14).


                                           -8-
J-S68013-19


decision to terminate Father’s parental rights to Child pursuant to Section

2511(a)(1).

                                               B.

       We next address Father’s challenge to the orphans’ court’s subsection

2511(b) analysis.      If the grounds for termination under subsection (a) are

met, a court “shall give primary consideration to the developmental, physical

and emotional needs and welfare of the child.” 23 Pa.C.S. § 2511(b). The

needs and welfare of the child include intangibles such as love, comfort,

security and stability.      See In re Adoption of K.M.G., supra at *8.      A

determination regarding the child’s needs and welfare requires consideration

of the emotional bonds between the parent and child. See In re E.M., 620
A.2d 481, 485 (Pa. 1993). “The utmost attention should be paid to discerning

the effect on the child of permanently severing the parental bond.” In re

D.L.B., 166 A.3d 322, 328 (Pa. Super. 2017) (citation omitted).

       With regard to subsection (b), Father argues that the orphans’ court

discounted the bond Child has with him, paternal grandmother and Child’s

half-brother,5 and that termination will deprive Child of loving relationships

with family members. (See Father’s Brief, at 5, 15, 25-26).

       Again, the record supports the orphans’ court’s determination. While

the court recognized that Father loves Child, it noted that Father has an older


____________________________________________


5 Father has an older son by a different mother, who was 16 years old at the
time of the hearing.

                                           -9-
J-S68013-19


son, and that he failed to stabilize his life for that son. (See N.T. Hearing,

3/29/19, at 8-9).     It further determined that termination would provide

consistency for Child and “give [him] the best shot in life where he is not

derailed or harmed or has psychological pressure of what is going to happen,

the uncertainty or the stress of what [Father] is going to do. . . . He ought to

be able to move forward with some sense of permanence, some sense of

direction.” (Id. at 9). Child has a significant bond with Stepfather, whom he

refers to as “Dad.” (N.T. in camera Interview of B.I.S., 2/06/19, at 5, 7, 18,

21).

       After review of the record, we agree with the orphans’ court’s conclusion

that Child will not suffer a detriment as a result of the termination of Father’s

parental rights. The parental bond between Child and Stepfather is strong

and loving and his needs and welfare can best be met by terminating the

parental rights of Father.

       Decree affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/23/2019




                                     - 10 -